
	
		I
		111th CONGRESS
		1st Session
		H. R. 4106
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Himes (for
			 himself, Mr. Welch, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to make grants and loans to owners of federally assisted housing
		  projects for costs of making green retrofit improvements to such
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Green Affordable Housing Act of
			 2009.
		2.Green retrofit
			 grant and loan program
			(a)EstablishmentThe Secretary of Housing and Urban
			 Development shall carry out a program to make grants and loans under this
			 section to owners of eligible federally assisted housing projects for making
			 eligible green retrofit improvements to such projects.
			(b)Eligible
			 federally assisted housing projectsGrants and loans under this
			 section may be provided only for eligible green retrofit improvements under
			 subsection (c) for—
				(1)housing for which
			 project-based assistance is provided under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f);
				(2)housing that is
			 assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
				(3)housing that is
			 assisted under section 202 of the Housing Act of 1959, as such section existed
			 before the enactment of the Cranston-Gonzalez National Affordable Housing Act
			 (Public Law 101–625);
				(4)housing that is
			 assisted under section 811 of the Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 8013);
				(5)housing financed
			 by a loan or mortgage insured under section 221(d)(3) of the National Housing
			 Act (12 U.S.C. 1715l(d)(3)) that bears interest at a rate determined under the
			 proviso of section 221(d)(5) of such Act (12 U.S.C. 1715l(d)(5));
				(6)housing insured,
			 assisted, or held by the Secretary or a State or State agency under section 236
			 of the National Housing Act (12 U.S.C. 1715z–1);
				(7)housing
			 constructed or substantially rehabilitated pursuant to assistance provided
			 under section 8(b)(2) of the United States Housing Act of 1937, as in effect
			 before October 1, 1983, that is assisted under a contract for assistance under
			 such section;
				(8)housing assisted or formerly assisted under
			 section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C.
			 1701s);
				(9)multifamily
			 housing projects assisted with amounts made available under the HOME Investment
			 Partnerships Act (42 U.S.C. 12721 et seq.);
				(10)housing for which
			 a loan is made or insured under section 515 of the Housing Act of 1949 (42
			 U.S.C. 1485); and
				(11)housing for which
			 a low-income housing tax credit is provided pursuant to section 42 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 42).
				(c)Eligible green
			 retrofit improvements
				(1)In
			 generalFor purposes of this
			 section, eligible green retrofit improvements are improvements to an eligible
			 federally assisted housing project that are approved by the Secretary as having
			 one or more of the following attributes, as compared with the comparable
			 component that would normally be used by owners of similar properties in the
			 same market area:
					(A)Materially lower
			 electric, heating fuel, or water consumption.
					(B)Materially lower
			 emissions of chemicals thought to be harmful to humans.
					(C)Materially longer
			 useful life.
					(D)Materially more
			 biodegradable.
					(E)Materially more
			 easily recycled.
					(F)Materially lower
			 use of raw materials or use of materially more recycled content.
					(G)Materially lower
			 transportation costs of products delivered to the project.
					For purposes
			 of this paragraph, determinations of materiality shall be made by the Secretary
			 in the sole discretion of the Secretary.(2)Related
			 improvementsFor purposes of this section, eligible green
			 retrofit improvements shall include improvements approved by the Secretary as
			 related or collateral to the undertaking or provision of eligible green
			 retrofit improvements approved pursuant to paragraph (1) for an eligible
			 federally assisted housing project.
				(3)VerificationFor purposes of verifying improvements as
			 eligible green retrofit improvements under this subsection, the Secretary
			 shall, by regulation, provide for the following:
					(A)Certification of building energy and
			 environment auditors, inspectors, and raters by the Residential Energy Services
			 Network (RESNET), or an equivalent certification system as determined by the
			 Secretary.
					(B)Certification or licensing of building
			 energy and environmental retrofit contractors by the Building Performance
			 Institute (BPI), or an equivalent certification or licensing system as
			 determined by the Secretary.
					(C)Use of equipment and procedures of the
			 Building Performance Institute, Residential Energy Services Network, or other
			 appropriate equipment and procedures (such as infrared photography and
			 pressurized testing, and tests for water use and indoor air quality), as
			 determined by the Secretary, to test the energy and environmental efficiency of
			 buildings effectively.
					(D)Determination of energy savings by
			 comparison of scores on the Home Energy Rating System (HERS) Index before and
			 after retrofit, with the final score produced by an objective third
			 party.
					(d)Extension of
			 affordability restrictions
				(1)Grants
					(A)In
			 generalThe Secretary may
			 provide a grant under this section for an eligible federally assisted housing
			 project only if the owner of the project enters into such binding commitments
			 as the Secretary shall require, which shall be applicable to any subsequent
			 owner, to ensure that the project will be operated, until the expiration of the
			 period specified in subparagraph (B), in accordance with all affordability
			 restrictions that are applicable to the project under the federal assistance
			 program referred to in subsection (b) under which assistance is provided for
			 the project.
					(B)PeriodThe period specified in this paragraph for
			 an eligible federally assisted housing project is the period that—
						(i)begins upon the date of the expiration of
			 applicability, to the project, of the affordability restrictions under the
			 federal assistance program referred to in subsection (b) under which assistance
			 is provided for the project;
						(ii)has such duration, as determined by the
			 Secretary, as commensurate with the amount of the loan or grant assistance
			 provided under this section for the project; and
						(iii)in
			 no case exceeds 30 years.
						The
			 Secretary may make such adjustments to such period as may be necessary to take
			 into consideration any more significant restrictions accompanying other
			 subsidies for the project.(2)LoansIn providing loans under this section for
			 eligible federally assisted housing projects, the Secretary may require the
			 project to comply with affordability restrictions as the Secretary may
			 establish, the terms of which shall be commensurate with the term and amount of
			 the loan.
				(e)Limitation on
			 amountThe amount of a grant or loan under this section for an
			 eligible federally assisted housing project may not exceed—
				(1)a
			 percentage, as determined by the Secretary, of the cost of the eligible green
			 retrofit improvements for the project described in the retrofit plan under
			 subsection (f)(2) for the project; and
				(2)a
			 dollar amount limitation, as the Secretary may establish.
				(f)Applications
				(1)In
			 generalThe Secretary shall
			 provide for owners of eligible federally assisted housing project to submit
			 applications to the Secretary for grants and loans under this subsection. The
			 Secretary shall require each such application to include a retrofit plan under
			 paragraph (2).
				(2)Retrofit
			 plan
					(A)RequirementsThe Secretary may not make any grant or
			 loan under this section for any eligible green retrofit improvements for an
			 eligible federally assisted housing project unless the owner of the project has
			 submitted to the Secretary, and the Secretary has approved (pursuant to any
			 amendments or changes as the Secretary may require), a detailed written plan
			 regarding such improvements that complies with such requirements as the
			 Secretary shall establish, which shall include the following:
						(i)The
			 plan shall set forth the current utility costs for the project, including costs
			 for water, heat, and electricity.
						(ii)The
			 plan shall describe the eligible green retrofit improvements to be made for the
			 project, setting forth—
							(I)a
			 schedule for completing each such improvement;
							(II)the cost of and
			 sources of funding for each such improvement;
							(III)the amount of
			 anticipated cost savings resulting from each such improvement; and
							(IV)a schedule for
			 such savings for each such improvement based on the current utility costs for
			 the project set forth pursuant to clause (i), except that such cost-savings
			 schedule may not have a term exceeding 10 years.
							(B)Cost-efficiency;
			 cost savingsThe Secretary may approve a retrofit plan under this
			 subsection only if the Secretary determines that—
						(i)the
			 total present value of the cost savings resulting from the eligible green
			 retrofit improvements specified in the plan and to be recovered over the term
			 of the cost-savings schedule included in the plan will exceed the cost of
			 making such improvements; and
						(ii)the
			 eligible green retrofit improvements specified in the plan will result in
			 savings in utility or other operating costs for the eligible federally assisted
			 housing project of not less than 20 percent, in comparison to utility and
			 operating costs of such project absent the eligible green retrofit improvements
			 to be undertaken under the plan.
						(3)Selection
			 prioritiesIn selecting
			 applications for loans and grants under this section the Secretary may—
					(A)give priority to
			 applications providing for eligible green retrofit improvements that are funded
			 in part with amounts from sources other than grants and loans under this
			 section, and the extent of such priority provided may be based on the ratio of
			 such funding from other sources; and
					(B)give priority to applications based on the
			 net amount of energy efficiency savings resulting from the eligible green
			 retrofit improvements to be funded by such loans and grants.
					(g)LoansIn
			 such circumstances as the Secretary may provide, the Secretary may provide
			 assistance under this section in the form of a loan, which shall have such term
			 to maturity, shall bear interest, and shall have such other terms and
			 conditions as the Secretary may establish.
			(h)Treatment of
			 grant amountsNotwithstanding
			 any other provision of law, assistance amounts under this section may be
			 treated as amounts not derived from a Federal grant.
			(i)Monitoring
				(1)Submission of
			 information to SecretaryThe
			 Secretary shall require each owner of an eligible federally assisted housing
			 project for which a grant or loan under this section is made to submit to the
			 Secretary such information, on a regular basis during the term of the cost
			 savings schedule included in the retrofit plan for project for which such grant
			 or loan is made or during such other term, and in such form and manner, as the
			 Secretary considers appropriate to determine the cost savings resulting from
			 the eligible green retrofit improvements funded with such grant or loan and to
			 provide such other information as the Secretary considers necessary.
				(2)Other
			 monitoringWith respect to
			 eligible federally assisted housing projects for which eligible green retrofit
			 improvements have been made with assistance under this section, the Secretary
			 shall—
					(A)establish
			 guidelines for obtaining certification of such projects, after retrofit, as
			 Energy Star buildings, for assigning Home Energy Rating System (HERS) rating
			 for such projects, and for completing applicable building performance labels;
			 and
					(B)establish
			 processes for tracking the numbers and locations of such projects and obtaining
			 information on projected and actual savings of energy and its value over
			 time.
					(j)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Affordability
			 restrictionsThe term affordability restrictions
			 means, with respect to an eligible federally assisted housing project, limits
			 imposed by statute, regulation, or regulatory agreement on tenant rents, rent
			 contributions, or income eligibility.
				(2)Cost-savings
			 scheduleThe term cost-savings schedule means, with
			 respect to a retrofit plan for an eligible federally assisted housing project,
			 the schedule included in such plan pursuant to subsection
			 (f)(2)(A)(ii)(IV).
				(3)Eligible
			 federally assisted housing projectThe term eligible federally assisted
			 housing project means a housing project described in subsection
			 (b).
				(4)Retrofit
			 planThe term retrofit plan means a plan required
			 under subsection (f)(2).
				(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(k)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums for each of fiscal years 2010 through
			 2014, which shall be available for—
				(1)grants under this
			 section; and
				(2)costs (as such
			 term in defined in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a) of loans under this section.
				(l)RegulationsThe
			 Secretary shall issue any regulations necessary to carry out this
			 section.
			
